DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          RICHARD FORMICA,
                              Appellant,

                                      v.

                            KAREN FORMICA,
                               Appellee.

                                No. 4D17-634

                                [July 27, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
02-25463(36).

   Bruce H. Little of Bruce H. Little, P.A., Fort Lauderdale, for appellant.

   Judith A. Homko, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.